Title: To Thomas Jefferson from John V. Kean, 19 June 1825
From: Kean, John V.
To: Jefferson, Thomas


Sir,
U. of Va.
June 19th 25
There arrived here Friday, 3 boxes of Books from Hamburg amounting in all to 5 or 600 Vols wholly German; I presume your health would not allow it, if you felt inclined to undertake the labour of arranging them—Dr. Blætterman has commenced & will complete it. Shall these works be arranged, under the chapters to which they belong, on the shelves with the old set; or be kept separate untill another supply comes in?Your desires on the subject shall be executed to the best of my ability.—With hopes for your speedy recovery I remain sir, very respectfully,Your’s & John V. Kean